                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Shane Sligar,                         )
                                      )
              Plaintiff,              )
                                      )
       vs.                            )            ORDER
                                      )
DCT Energy Services, LLC; Petro       )
Harvester Operating Company, LLC;     )
Emergency Site Protection, LLC; D&J )
Properties, LLC d/b/a D&J Consulting; )
Ben Tohm; Wombat Consulting, Inc..; )              Case No. 1:20-cv-058
and Nathan Weathers,                  )
                                      )
              Defendants.             )


       On June 11, 2021, the court issued an order directing the parties to submit a revised

stipulated scheduling and discovery plan by July 12, 2021. (Doc. No. 29). The court shall extend

this deadline. Accordingly, it ORDERS that the parties shall have until July 23, 2021, to submit

their revised stipulated scheduling and discovery plan. The parties should email their revised

scheduling and discovery plan to the court at ndd_J-Hochhalter@ndd.uscourts.gov.

       Dated this 9th day of July, 2021.
                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
